DETAILED ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FOR THE PURPOSES OF APPEAL, applicant’s after-final amendment of 28 April 2021 WILL BE ENTERED, and the amended claims 1, 15, 19, and 32 would be/will be rejected as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


FOR THE PURPOSES OF APPEAL:
Claim 15
In claim 15, line 5, “a corresponding one of pedestrians” is unclear in the claim context1, since the “plurality of silhouettes” are described as being “of the pedestrian” (singular) in line 2 of the claim and subsequently (now) described as being “of a corresponding one of pedestrians” (plural) in line 5 of the claim, rendering the claim unclear (e.g., which pedestrian or pedestrians do the plural silhouettes relate to?)  This rejection could apparently be overcome by deleting “of the pedestrian” in line 2 of the claim (cf. claim 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

FOR THE PURPOSES OF APPEAL:
Claims 1, 2, 6 to 15, 19, 20, and 23 to 32[2] are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (2018/0253595) in view of Quintero et al. th International Conference on Intelligent Transportation Systems, 15-18 September 2015, Canary Islands, Spain, pages 83 to 88).
Aoki et al. (‘595) reveals:
per claim 1, a vehicle comprising:
a camera [e.g., 11, 41, [10,] etc. ; e.g., paragraphs [0068], [0090], [0091], etc.] configured to capture an image around the vehicle;
memory [e.g., the ROM and RAM of the danger avoidance apparatus 40 for storing and loading the program; paragraph [0080]] storing executable instructions to control the vehicle [e.g., obviously storing the program of claim 17 for execution by the CPU of the danger avoidance apparatus (“computer”) 40]; and
a controller [e.g., 30, 40, 44, 47, etc.; FIGS. 3, 9 to 11, etc.] configured to execute instructions [e.g., as per claim 17] to:
recognize a surrounding situation of the vehicle based on the image around the vehicle [e.g., at 41, etc. in Aoki et al. (‘595)];
determine whether the pedestrian is in view based on the surrounding situation of the vehicle [e.g., at 42 in Aoki et al. (‘595); e.g., paragraph [0083], “The object detection unit 42 detects each of the pedestrian 2, the bicycle 3, and the rider 4 thereof from the input image. The detection of the pedestrian 2 and the bicycle 3 may be performed by an arbitrary image analysis technology such as template matching and image scanning”; obviously, when there was no pedestrian or bicycle in the input image, no pedestrian or bicycle would have been detected]
obtain joint image information corresponding to joint motions [e.g., the movements of the joint portions 50, as shown by white circles, in FIGS. 4 to 6C, etc.; e.g., paragraphs [0087], [0127], etc.; and obtained from skeleton (bone) estimations/framework estimations (as a “well-known technology”; paragraph [0086]) as shown in FIG. 4] of the pedestrian based on the captured image around the vehicle [e.g., for example, the raising of the right-side foot between P2 and P3 in FIG. 5, the movement of the right-side foot in P4, the step-forward of the right-side foot in P5, etc.; also the joint movements shown in FIGS. 6A and 6B] when it is determined that the pedestrian is in view [e.g., when the framework and part estimation units 48, 49 detected the framework and parts of the detected pedestrian];
predict behavior change of the pedestrian based on the joint image information [e.g., in 44, and at ST101; e.g., abstract, “The prediction unit [44] predicts an action of the target object on a basis of the estimated posture”];
determine a possibility of collision with the pedestrian based on the behavior change of the pedestrian [e.g., in 46, and at ST103]; and
wherein the controller is further configured to obtain the joint image information based on an image of the pedestrian of a plurality of pedestrians located closest to a driving road of the vehicle when the plurality of pedestrians are in a vehicle periphery image [e.g., as would have been obvious to one of ordinary skill in the art, with the system obviously not ignoring, but rather processing through the skeleton/framework estimations, a pedestrian that was closest to the driving road from among other obvious pedestrians (cf. FIG. 13) that were obviously in the (input) camera image, e.g., for example, in the context of “detecting movements of pedestrians” (plural) as taught at paragraph [0003], and in order to predict the movement direction and judge the danger level and output the warning for each target object (e.g., obviously each pedestrian), as would have been obvious to one of ordinary skill in the art, for determining e.g., a pedestrian of a high danger level, even when a plurality of pedestrians (e.g., rather than a pedestrian and a bicycle) were obviously in a/the vehicle periphery image];
Aoki et al. (‘595) may not expressly reveal a controller that controls at least one of a stopping, decelerating, or lane changing of the vehicle when there is the possibility of collision with the pedestrian or a pedestrian of a plurality of pedestrians in a vehicle periphery image, although Aoki et al. (‘595) teaches that a plurality of target objects 1 to be avoided (FIG. 13) such as e.g., pedestrian(s) may be detected in the periphery of the vehicle, that his vehicle is capable of automatic braking and steering irrespective of various operations of the driver (paragraph [0077]) as controlled by the control unit 30, that “an automatic emergency brake and a collision avoidance system [] are becoming common” (paragraph [0002]), and the examiner understands that active collision-avoidance systems in vehicles which actively responded to perceived obstacles in to avoid collisions therewith were well-known and conventional at the time the application was filed.
However, in the context/field of pedestrian protection systems included in commercial vehicles by many manufacturers, Quintero et al. (IEEE 2015) teaches that 3D joint positions (and joint displacements) can be used to predict a pedestrian’s path and pose in a time horizon up to 1 second (page 88, Conclusions) after models are 
per claim 1, a controller [e.g., in the Toyota Pre-Collision System with Pedestrian-avoidance Steer Assist; page 83] configured to . . . control at least one of stopping, decelerating or lane changing of the vehicle to avoid collision with the pedestrian [e.g., by activating emergency braking in addition to automatic steering, when the driver is warned but does not take action to avoid the collision; page 83] when there is the possibility of collision with the pedestrian;
It would have been obvious at the time the application was filed to implement or modify the Aoki et al. (‘595) accident prevention system and method for a vehicle so that, in addition to warning the driver based on the predicted action of the pedestrian or a pedestrian of a plurality of pedestrians in a vehicle periphery image (of the camera) and the predicted path of the vehicle, automatic braking in addition to steering would have been performed by the vehicle based on trained model-predicted intent, as taught by Quintero et al. (IEEE 2015), in order to avoid the collision when the driver did not take action to avoid the collision with the pedestrian(s) after the warning, as taught by Quintero et al. (IEEE 2015) and as was conventional [e.g., in Toyota vehicles[3]] at the KSR).
For example only, this danger avoidance image output in Aoki et al. (‘595), as depicted below/on the next page by the examiner based on a modification of the plurality of target objects (1) in FIG. 13 of Aoki et al. (‘595), would have been obvious to one of ordinary skill in the art in view of the teachings of Aoki et al. (‘595), when a plurality of pedestrians (for example only, two or any other obvious number of pedestrians) as the plurality of target objects 1 taught in FIG. 13 had obviously been in the (input) camera image (e.g., rather than the bicycle and pedestrian shown by example as target objects in FIG. 13), and at least one of the pedestrians was obviously closest4 to the driving road (e.g., the pedestrian labeled “1(2)” in FIG. 13 of Aoki et al. (‘595)), and the joint image information of that closest pedestrian (as a target object) had been obtained:

    PNG
    media_image1.png
    635
    637
    media_image1.png
    Greyscale

As such, the implemented or modified Aoki et al. (‘595) accident prevention system and method for a vehicle would have rendered obvious:
per claim 2, wherein the camera is configured to capture a three-dimensional (3D) vehicle periphery image [e.g., by using a “stereo camera”5 and/or the sensors 10, 11 detecting depth and images, as described e.g., at paragraphs [0090], [0091], etc. of Aoki et al. (‘595)];
per claim 6, wherein the joint image information comprises lower body image information about a lower body of the pedestrian [e.g., as shown in FIGS. 4, 5, and 6A to 6C of Aoki et al. (‘595)], and
wherein the controller is configured to predict the behavior change of the pedestrian based on the lower body image information [e.g., as described with respect to (e.g., the right-side foot, etc. in) FIG. 5 in Aoki et al. (‘595)];
per claim 7, wherein the vehicle further comprises:
a learning machine [e.g., FIG. 1 in Quintero et al. (IEEE 2015), implemented for example only on an Intel i7-2600K 3.40 GHz processor (page 84), e.g., for training action classifiers, etc.] configured to:
learn a next behavior of the pedestrian corresponding to a change of the joint features of the pedestrian using a machine learning algorithm [e.g., by training the action classifier e.g., as shown in FIG. 1 of Quintero et al. (IEEE 2015)]; and
generate learning information configured to predict the next behavior of the pedestrian based on the change of the joint features of the pedestrian [e.g., the (selected) GPDM models, in FIG. 1 of Quintero et al. (IEEE 2015)],
wherein the joint features of the pedestrian comprises at least one of an angle of joints or a position of the joints [e.g., “joint positions” and “joint displacement[s]”; page 88 in Quintero et al. (IEEE 2015)];
per claim 8
calculate the joint features [e.g., “joint positions” and “joint displacement[s]”; page 88 in Quintero et al. (IEEE 2015)] of the pedestrian based on the joint image information [e.g., as shown in FIG. 2 of Quintero et al. (IEEE 2015); obtained e.g., from stereo cameras and Lidar (page 84)]; and
obtain current behavior information indicating a current behavior of the pedestrian based on the joint features of the pedestrian [e.g., Standing, Starting, Stopping, or Walking, in Quintero et al. (IEEE 2015)];
per claim 9, wherein the controller is configured to:
calculate a change of the joint features of the pedestrian based on the joint image information [e.g., the joint displacements in Quintero et al. (IEEE 2015); e.g., Table II]; and
obtain predictive behavior information [e.g., the predicted action classification in the time horizon up to 1 second (page 88), in Quintero et al. (IEEE 2015)] indicating a predicted next behavior of the pedestrian after a certain amount of time [e.g., after 1 second; or after less than 1 second (“0.5 seconds in advance”; page 87), in Quintero et al. (IEEE 2015)] based on the change of the joint features of the pedestrian and the learning information [e.g., based on the joint displacements and the trained action classification models, in Quintero et al. (IEEE 2015)];
per claim 10, wherein the controller is configured to:
obtain behavior change prediction information [e.g., for the stopping or starting sequences in FIGS. 4 and 5 of Quintero et al. (IEEE 2015), with e.g., stopping being a change from walking and starting being a change from standing or stopping] indicating the behavior change of the pedestrian by comparing the current [e.g., at t ≈ 3.5 s in FIG. 3 or t ≈ 1.0 s in FIG. 4 of Quintero et al. (IEEE 2015)] and the predictive behavior information [e.g., the action classifications based on joint positions, displacements, etc. in Quintero et al. (IEEE 2015)];
per claim 11, wherein the controller is configured to:
predict whether the pedestrian enters the driving road of the vehicle [e.g., as shown in FIG. 13 of Aoki et al. (‘595) and obviously in FIG. 4 of Quintero et al. (IEEE 2015), when the road was obviously in front of the pedestrian, e.g., as sketched by the examiner in the footnote below6] based on the behavior change prediction information [e.g., based on the change e.g., from Standing to Walking, in Quintero et al. (IEEE 2015)]; and
determine the possibility of collision with the pedestrian based on the vehicle driving information when the pedestrian is predicted to enter the driving road of the vehicle [e.g., as shown in FIG. 13 of Aoki et al. (‘595) e.g., when the predicted movement direction of the pedestrian was across the road and into the own-vehicle movement direction]
wherein the vehicle driving information comprises at least one of a driving speed, an acceleration state, or a deceleration state [e.g., paragraph [0094] in Aoki et al. (‘595), “Typically, the own-vehicle movement prediction unit 45 calculates a prediction path that the automobile 100 will advance in. For example, the prediction path is calculated from a current vehicle speed, a steering amount, a steering direction, a rotational acceleration of the drive wheels, or the like.”];
per claim 12, wherein the vehicle further comprises:
a speaker configured to output, to the driver of the vehicle, at least one of a warning sound or a voice guidance indicating that the pedestrian is predicted to enter the driving road of the vehicle [e.g., paragraph [0162] in Aoki et al. (‘595), “It should be noted that the driver may be notified of the movement direction of each target object 1, the possibility of contact, the danger avoidance path 63, and the like by audio.” It would have been obvious to one of ordinary skill in the art that the “audio” warning would have been generated by a [loud]speaker];
per claim 13, wherein the vehicle further comprises:
a display configured to display, to the driver of the vehicle, a warning indicating that the pedestrian is predicted to enter the driving road of the vehicle [e.g., paragraph [0162] and FIG. 13 in Aoki et al. (‘595)];
per claim 14, wherein the vehicle further comprises:
a Head Up Display (HUD) configured to display on a windshield of the vehicle at least one of the warning indicating that the pedestrian is predicted to enter the driving road or a silhouette of the pedestrian [e.g., FIG. 13 and paragraph [0078] in Aoki et al. (‘595), “Typically, a car navigation apparatus is used as the display apparatus 35. Further, an apparatus that causes an AR (Augmented Reality) image to be displayed at a predetermined position of a windshield or the like may also be used”; it would have been obvious that the image of FIG. 13 would have been displayed on the windshield as augmented reality (AR) image, so that the driver would have been able to view the real scene in an augmented way, through the windshield and with his head up, in order to see e.g., the skeleton pedestrian and/or bike rider in the image, together with a respective direction of movement and possibility of collision],
wherein the silhouette of the pedestrian [e.g., the skeleton/framework as depicted (and imaged) in FIG. 13 of Aoki et al. (‘595)] corresponds to the predicted next behavior of the pedestrian after the certain amount of time [e.g., when the pedestrian obviously is (was) standing and not moving, e.g., as shown in FIG. 3 at about 3.5 seconds, in Quintero et al. (IEEE 2015), and so the displayed image (in FIG. 13 of Aoki et al. (‘595)) would have obviously predicted his behavior after a certain period of time (such as 0.5 seconds)];
per claim 15, wherein the HUD is configured to display a plurality of silhouettes of the pedestrian on the windshield of the vehicle [e.g., as shown in FIG. 13 of Aoki et al. (‘595), obviously for a plurality of different pedestrians that the vehicle would obviously approach during operation e.g., over multiple days],
wherein each silhouette of the plurality of silhouettes corresponds to the predicted next behavior of a corresponding one of pedestrians [e.g., over multiple days, in Aoki et al. (‘595), as described immediately above] after the certain amount of time [e.g., when each of the pedestrians obviously was standing and not moving, e.g., as shown in FIG. 3 at about 3.5 seconds, in Quintero et al. (IEEE 2015), and so the displayed image (in FIG. 13 of Aoki et al. (‘595)) would have obviously predicted his behavior after a certain period of time (such as 0.5 seconds)];
per claim 19, a method for controlling a vehicle comprising:
capturing an image around the vehicle [e.g., in FIG. 1 of Aoki et al. (‘595), via 11, 41, [10,] etc. ; e.g., paragraphs [0068], [0090], [0091], etc.];
recognizing a surrounding situation of the vehicle based on the image around the vehicle [e.g., at 41, etc. in Aoki et al. (‘595)];
determining whether the pedestrian is in view based on the surrounding situation of the vehicle [e.g., at 42 in Aoki et al. (‘595); e.g., paragraph [0083], “The object detection unit 42 detects each of the pedestrian 2, the bicycle 3, and the rider 4 thereof from the input image. The detection of the pedestrian 2 and the bicycle 3 may be performed by an arbitrary image analysis technology such as template matching and image scanning”; obviously, when there was no pedestrian or bicycle in the input image, no pedestrian or bicycle would have been detected];
when it is determined that the pedestrian is in view [e.g., when the framework and part estimation units 48, 49 in Aoki et al. (‘595) detected the framework and parts of the detected pedestrian], obtaining joint image information corresponding to joint motions of the pedestrian [e.g., the movements of the joint portions 50, as shown by white circles, in FIGS. 4 to 6C, etc. of Aoki et al. (‘595); e.g., paragraphs [0087], [0127], etc.; and obtained from skeleton (bone) estimations/framework estimations (as a “well-known technology”; paragraph [0086]) as shown in FIG. 4] [e.g., for example, the raising of the right-side foot between P2 and P3 in FIG. 5, the movement of the right-side foot in P4, the step-forward of the right-side foot in P5, etc.; also the joint movements shown in FIGS. 6A and 6B] based on the captured image around the vehicle;
predicting behavior change of the pedestrian based on the joint image information [e.g., in 44, and at ST101, of Aoki et al. (‘595)];
determining a possibility of collision with the pedestrian based on the behavior change of the pedestrian [e.g., in 46, and at ST103, of Aoki et al. (‘595)];
controlling at least one of stopping, decelerating or lane changing of the vehicle to avoid collision with the pedestrian when there is the possibility of collision with the pedestrian [e.g., controlling the automatic braking and/or steering as provided for the vehicle by Aoki et al. (‘595) at paragraphs [0002], [0077], etc., for example by activating emergency braking in addition to automatic steering, when the driver is warned but does not take action to avoid the collision, as taught by Quintero et al. (IEEE 2015) at page 83 vis-à-vis the [conventional] Toyota Pre-Collision System with Pedestrian-avoidance Steer Assist]; and
obtaining the joint image information based on an image of the pedestrian of a plurality of pedestrians located closest to a driving road of the vehicle when the plurality of pedestrians are in a vehicle periphery image [e.g., as would have been obvious to one of ordinary skill in the art, with the system of Aoki et al. (‘595) obviously not ignoring, but rather processing through the skeleton/framework estimations, a pedestrian that was closest to the driving road from among other obvious pedestrians (cf. FIG. 13) that were obviously in the (input) camera image, e.g., for example, in the context of “detecting movements of pedestrians” (plural) as taught at paragraph [0003] in Aoki et al. (‘595), and in order to predict the movement direction and judge the danger level and output the warning for each target object (e.g., obviously each pedestrian), as would have been obvious to one of ordinary skill in the art, for determining e.g., a pedestrian of a high danger level, even when a plurality of pedestrians (e.g., rather than a pedestrian and a bicycle) were obviously in a/the vehicle periphery image];
per claim 20, wherein capturing the image around the vehicle comprises:
capturing a three-dimensional (3D) vehicle periphery image [e.g., by using a “stereo camera”7 and/or the sensors 10, 11 detecting depth and images, as described e.g., at paragraphs [0090], [0091], etc. of Aoki et al. (‘595)];
per claim 23, wherein the method further comprises:
predicting the behavior change of the pedestrian based on lower body image information [e.g., as shown in FIGS. 4, 5, and 6A to 6C of Aoki et al. (‘595)], wherein the joint image information comprises lower body image information about a lower body of the pedestrian [e.g., as described with respect to (e.g., the right-side foot, etc. in) FIG. 5 in Aoki et al. (‘595)];
per claim 24
learning a next behavior of the pedestrian corresponding to a change of the joint features of the pedestrian using a machine learning algorithm [e.g., by training the action classifier e.g., as shown in FIG. 1 of Quintero et al. (IEEE 2015)]; and
generating learning information configured to predict the next behavior of the pedestrian based on the change of the joint features of the pedestrian [e.g., the (selected) GPDM models, in FIG. 1 of Quintero et al. (IEEE 2015)],
wherein the joint features of the pedestrian comprises at least one of an angle of joints or a position of the joints [e.g., “joint positions” and “joint displacement[s]”; page 88 in Quintero et al. (IEEE 2015)];
per claim 25, wherein the method further comprises:
calculating the joint features [e.g., “joint positions” and “joint displacement[s]”; page 88 in Quintero et al. (IEEE 2015)] of the pedestrian based on the joint image information [e.g., as shown in FIG. 2 of Quintero et al. (IEEE 2015); obtained e.g., from stereo cameras and Lidar (page 84)]; and
obtaining current behavior information indicating a current behavior of the pedestrian based on the joint features of the pedestrian [e.g., Standing, Starting, Stopping, or Walking, in Quintero et al. (IEEE 2015)];
per claim 26, wherein the method further comprises:
calculating a change of the joint features of the pedestrian based on the joint image information [e.g., the joint displacements in Quintero et al. (IEEE 2015); e.g., Table II]; and
obtaining predictive behavior information [e.g., the predicted action classification in the time horizon up to 1 second (page 88), in Quintero et al. (IEEE 2015)] indicating a predicted next behavior of the pedestrian after a certain amount of time [e.g., after 1 second; or after less than 1 second (“0.5 seconds in advance”; page 87), in Quintero et al. (IEEE 2015)] based on the change of the joint features of the pedestrian and the learning information [e.g., based on the joint displacements and the trained action classification models, in Quintero et al. (IEEE 2015)];
per claim 27, wherein the method further comprises:
obtaining behavior change prediction information [e.g., for the stopping or starting sequences in FIGS. 4 and 5 of Quintero et al. (IEEE 2015), with e.g., stopping being a change from walking and starting being a change from standing or stopping] indicating the behavior change of the pedestrian by comparing the current behavior information [e.g., at t ≈ 3.5 s in FIG. 3 or t ≈ 1.0 s in FIG. 4 of Quintero et al. (IEEE 2015)] and the predictive behavior information [e.g., the action classifications based on joint positions, displacements, etc. in Quintero et al. (IEEE 2015)];
per claim 28, wherein the method further comprises:
predicting whether the pedestrian enters the driving road of the vehicle [e.g., as shown in FIG. 13 of Aoki et al. (‘595) and obviously in FIG. 4 of Quintero et al. (IEEE 2015), when the road was obviously in front of the pedestrian, e.g., as sketched by the examiner in the footnote below8] based on the behavior change [e.g., based on the change e.g., from Standing to Walking, in Quintero et al. (IEEE 2015)]; and
determining the possibility of collision with the pedestrian based on the vehicle driving information when the pedestrian is predicted to enter the driving road of the vehicle [e.g., as shown in FIG. 13 of Aoki et al. (‘595) e.g., when the predicted movement direction of the pedestrian was across the road and into the own-vehicle movement direction],
wherein the vehicle driving information comprises at least one of a driving speed, an acceleration state, or a deceleration state [e.g., paragraph [0094] in Aoki et al. (‘595), “Typically, the own-vehicle movement prediction unit 45 calculates a prediction path that the automobile 100 will advance in. For example, the prediction path is calculated from a current vehicle speed, a steering amount, a steering direction, a rotational acceleration of the drive wheels, or the like.”];
per claim 29, wherein the method further comprises:
outputting, to the driver of the vehicle, at least one of a warning sound or a voice guidance indicating that the pedestrian is predicted to enter the driving road of the vehicle [e.g., paragraph [0162] in Aoki et al. (‘595), “It should be noted that the driver may be notified of the movement direction of each target object 1, the possibility of contact, the danger avoidance path 63, and the like by audio”];
per claim 30, wherein the method further comprises:
displaying, to the driver of the vehicle, a warning indicating that the pedestrian is predicted to enter the driving road of the vehicle [e.g., paragraph [0162] and FIG. 13 in Aoki et al. (‘595)];
per claim 31, wherein the method further comprises:
displaying on a windshield of the vehicle at least one of the warning indicating that the pedestrian is predicted to enter the driving road or a silhouette of the pedestrian [e.g., FIG. 13 and paragraph [0078] in Aoki et al. (‘595), “Typically, a car navigation apparatus is used as the display apparatus 35. Further, an apparatus that causes an AR (Augmented Reality) image to be displayed at a predetermined position of a windshield or the like may also be used”; it would have been obvious that the image of FIG. 13 would have been displayed on the windshield as augmented reality (AR) image, so that the driver would have been able to view the real scene in an augmented way, through the windshield (and with his head up), in order to see e.g., the skeleton pedestrian and/or bike rider in the image, together with a respective direction of movement and possibility of collision,
wherein the silhouette of the pedestrian  [e.g., the skeleton/framework as depicted (and imaged) in FIG. 13 of Aoki et al. (‘595)] corresponds to the predicted next behavior of the pedestrian after the certain amount of time [e.g., when the pedestrian obviously is (was) standing and not moving, e.g., as shown in FIG. 3 at about 3.5 seconds, in Quintero et al. (IEEE 2015), and so the displayed image (in FIG. 13 of Aoki et al. (‘595)) would have obviously predicted his behavior after a certain period of time (such as 0.5 seconds)];
per claim 32, wherein the method further comprises:
displaying a plurality of silhouettes on the windshield of the vehicle [e.g., as shown in FIG. 13 of Aoki et al. (‘595), obviously for a plurality of different pedestrians that the vehicle would obviously approach during operation e.g., over multiple days],
wherein each silhouette of the plurality of silhouettes corresponds to the predicted next behavior of a corresponding one of pedestrians [e.g., over multiple days, in Aoki et al. (‘595), as described immediately above] after the certain amount of time [e.g., when each of the pedestrians obviously was standing and not moving, e.g., as shown in FIG. 3 at about 3.5 seconds, in Quintero et al. (IEEE 2015), and so the displayed image (in FIG. 13 of Aoki et al. (‘595)) would have obviously predicted his behavior after a certain period of time (such as 0.5 seconds)].
Claims 14, 15, 31, and 32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (2018/0253595) in view of Quintero et al. (“Pedestrian intention and pose prediction through dynamical models and behaviour classification”, 2015 IEEE 18th International Conference on Intelligent Transportation Systems, 15-18 September 2015, Canary Islands, Spain, pages 83 to 88) as applied to claims 11 and 28 above, and further in view of Murai9 (2019/0204598).
Aoki et al. (‘595) as implemented or modified in view of Quintero et al. (IEEE 2015) has been described above.
It may be alleged that the implemented or modified Aoki et al. (‘595) accident prevention system and method for a vehicle does not expressly reveal that the silhouette (skeleton/framework) corresponds to a predicted next behavior of the pedestrian after a certain amount of time.
However, in the context/field of display control for a vehicle, Murai (‘598) teaches e.g., in FIG. 4 (and at paragraphs [0048] to [0054]10) that a highlighting image (silhouette) 40 of a pedestrian positioned to show his traveling direction (and thus, positioned at his predicted future position) may be displayed by a HUD 14 onto a windshield when a warning about the specific object (pedestrian) is given to the driver, so that the driver can easily recognize a traveling direction of, distance to, approach of (paragraph [0053]), etc. (and with a specific highlighting color for a pedestrian) the specific object such as a pedestrian.
It would have been obvious at the time the application was filed to implement or further modify the Aoki et al. (‘595) accident prevention system and method for a vehicle so that, in providing visual warning to a driver as shown in FIG. 13 and as taught e.g., at paragraph [0078], a highlighting image of the pedestrian showing his traveling direction KSR).
As such, the implemented or further modified Aoki et al. (‘595) accident prevention system and method for a vehicle would have rendered obvious:
per claim 14, wherein the vehicle further comprises:
a Head Up Display (HUD) [e.g., the HUD 14 in Murai et al. (‘598)] configured to display on a windshield of the vehicle at least one of the warning indicating that the pedestrian is predicted to enter the driving road or a silhouette of the pedestrian [e.g., FIG. 4, paragraph [0053], etc. in Murai (‘598); and as shown by Aoki et al. (‘595) and as taught by Quintero et al. (IEEE 2015)],
wherein the silhouette of the pedestrian corresponds to the predicted next behavior of the pedestrian after the certain amount of time [e.g., as shown in FIG. 4 of Murai et al. (‘598) and as described at paragraphs [0048] to [0054]];
per claim 15, wherein the HUD is configured to display a plurality of silhouettes of the pedestrian on the windshield of the vehicle [e.g., obviously, at each instant in time, as the pedestrian is crossing the street, in FIG. 4 of Murai (‘598)],
wherein each silhouette of the plurality of silhouettes corresponds to the predicted next behavior of a corresponding one of pedestrians after the certain amount [e.g., obviously, at each instant in time, as the pedestrian is crossing the street, in FIG. 4 of Murai (‘598)];
per claim 31, wherein the method further comprises:
displaying on a windshield of the vehicle at least one of the warning indicating that the pedestrian is predicted to enter the driving road or a silhouette of the pedestrian [e.g., FIG. 4, paragraph [0053], etc. in Murai (‘598); and as shown by Aoki et al. (‘595) and as taught by Quintero et al. (IEEE 2015)],
wherein the silhouette of the pedestrian corresponds to the predicted next behavior of the pedestrian after the certain amount of time [e.g., as shown in FIG. 4 of Murai et al. (‘598) and as described at paragraphs [0048] to [0054]];
per claim 32, wherein the method further comprises:
displaying a plurality of silhouettes on the windshield of the vehicle [e.g., obviously, at each instant in time, as the pedestrian is crossing the street, in FIG. 4 of Murai (‘598)],
wherein each silhouette of the plurality of silhouettes corresponds to the predicted next behavior of a corresponding one of pedestrians after the certain amount of time [e.g., obviously, at each instant in time, as the pedestrian is crossing the street, in FIG. 4 of Murai (‘598)].
Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are persuasive only in part.
First, regarding the rejections under 35 U.S.C. 112(b), applicant’s amendment to claim 32 overcomes the previous rejection of claim 32 under 35 U.S.C. 112(b), which is 
Second, applicant’s arguments regarding the patentability of the claims under 35 U.S.C. 103 are not persuasive.
In this respect, applicant argues first:
“Unlike the teachings in Aoki, the features of amended Claim 1 recite the controller is further configured to “obtain the joint image information based on an image of the pedestrian of a plurality of pedestrians located closest to a driving road of the vehicle when the plurality of pedestrians are in a vehicle periphery image.” In particular, Aoki generally discloses acquiring all joint image information of a plurality of pedestrians around the driving road of the vehicle and analyzing all the joint image information. See FIG. 13 of Aoki.”

The examiner agrees with applicant’s (underlined above) assessment of Aoki et al. (‘595), namely that Aoki et al. (‘595) does in fact or obviously would “acquir[e] all joint information from a plurality of pedestrians”, but the examiner disagrees that the claims as amended distinguish from Aoki et al. (‘595).  In particular, when Aoki et al. (‘595) acquires (all) joint information from the plurality of pedestrians, he obviously or implicitly also acquires the joint information from that pedestrian of the plurality of pedestrians that is, or e.g., obviously just happens to be, located closest to the driving road, as is shown in the examiner’s sketch above, with the pedestrian “1(2)” of FIG. 13 being located closest to the driving road, simply because one (or more) of the plurality of will always be located closest (e.g., vis-à-vis remaining ones of the plurality) to the driving road.
Next, applicant argues:
“In contrast, the features of amended Clam 1 discuss that when a plurality of pedestrians around the driving road are recognized in the surrounding image of the vehicle, the pedestrian located in the closest position to the driving road is recognized as the predicted pedestrian (P), and the predicted pedestrian (P) is displayed in the image. See FIG. 4A of the specification. Accordingly, the joint image information corresponding to the joint motion of the predicted pedestrian (P) is acquired based on the prediction.”

This argument is not understood because e.g., claim 1 does not require that the plurality of pedestrians be recognized in the surrounding image, that the pedestrian closest to the driving road is recognized as the predicted pedestrian, or that the predicted pedestrian is displayed in the image.  For example, applicant does not claim (in claim 1, and may not even explicitly disclose11) that the controller recognizes the plurality of pedestrians and applicant does not claim in claim 1 that the controller recognizes which of the plurality of pedestrians is closest to the driving road.
Accordingly, applicant’s arguments are not persuasive in this respect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While this amended claim language, which was in fact suggested by the examiner in the final rejection for both claims 15 and 32, is precisely supported by the specification at published paragraph [0022] (e.g., “Each of the plurality of silhouettes corresponds to a predicted next behavior of a corresponding one of pedestrians after the certain point in time.”), and this specification passage also is a basis for applicant’s replacement FIG. 9, in the context of claim 15 this amended claim language is indefinite.  In particular, the first clause of the claim 15 associates “the plurality of silhouettes” to the single “pedestrian” while the second clause of claim 15 now associates the plurality of silhouettes to a corresponding one of “pedestrians” which is apparently not “the pedestrian”.  This is unclear.  The examiner apologizes to applicant for this oversight in his suggestion made vis-à-vis claim 15 in the final rejection.  A simple correction to this indefiniteness may be the deletion of the phrase “of the pedestrian” in line 2 of claim 15 (cf. claim 32).
        2 The rejections of claims 2, 6 to 14, 20, and 23 to 31 are unchanged from the final rejection, and are repeated herein only to provide all of the rejections of the claims in one place.
        3 For example only, See e.g., United States Patent Application Publication 2014/0292502, cited previously, at paragraphs [0075] to [0077] in support of this statement:
        “[0075] Specifically, for example, the control unit 13 may emit a warning sound or display a warning message that indicates the collision probability is high through the notification unit 15. 
        [0076] Of course, the control unit 13 may communicate with another ECU via the communication unit 14 and output the warning sound or the warning message by the ECU. 
        [0077] Further, the control unit 13 may communicate with the other ECU via the communication unit 14 and actuate brakes to stop the own vehicle, or may perform a steering assist in order to alter the course of the own vehicle so as to avoid collision with the object.”
        4 E.g., for example, partially on the road, for the pedestrian labeled “1(2)” as shown in FIG. 13 of Aoki et al. (‘595).
        5 As would be well-known and understood by one of ordinary skill in the art.  For example only, see paragraph [0064] in United States Patent Application Publication 2017/0301107, “For instance, if the imaging device 110 is a stereo camera, the captured image 101 is a three-dimensional still image or a video image in which the surroundings of the vehicle 200 are captured.”
        6 For example only, it would have been obvious at the time the application was filed that the starting pedestrian in FIG. 4 of Quintero et al. (IEEE 2015) would have been viewed by the camera/sensors in Aoki et al. (‘595) as starting to cross a road (e.g., at a crosswalk, in front of the vehicle), as sketched below/on the next page, by the examiner:
        
        
    PNG
    media_image2.png
    301
    938
    media_image2.png
    Greyscale

        7 As would be well-known and understood by one of ordinary skill in the art.  For example only, see paragraph [0064] in United States Patent Application Publication 2017/0301107, “For instance, if the imaging device 110 is a stereo camera, the captured image 101 is a three-dimensional still image or a video image in which the surroundings of the vehicle 200 are captured.”
        8 For example only, it would have been obvious at the time the application was filed that the starting pedestrian in FIG. 4 of Quintero et al. (IEEE 2015) would have been viewed by the camera/sensors in Aoki et al. (‘595) as starting to cross a road (e.g., at a crosswalk, in front of the vehicle), as sketched below/on the next page, by the examiner:
        
        
    PNG
    media_image2.png
    301
    938
    media_image2.png
    Greyscale

        9 This reference claims priority (with a certified copy of the foreign priority application having been submitted in the U.S. patent application file) to Japanese patent application number JP 2017-253279 filed in Japan on 28 December 2017, and incorporates the Japanese patent application by reference at paragraph [0001]. The Japanese patent application was published as JP 2019-120994 A on 22 July 2019. A copy of the Japanese publication, showing the corresponding Japanese patent application number, and a machine translation of the Japanese publication arising from the aforementioned foreign priority application was provided previously for the purpose of establishing the effective prior art date of the Murai (‘598) reference, as applied by the examiner herein for subject matter described, to be 28 December 2017. See AIA  35 U.S.C. 102(d).
        10 The examiner makes reference to the paragraph numbers in the U.S. published application for convenience, with corresponding text being present (in all instances) in the translation of the ‘279 priority document.
        11 The plurality of pedestrians are in the captured image (published paragraph [0138]), and the controller recognizes a pedestrian that is closest to the driving road when the plurality of pedestrians are captured, but no recognition of the plurality of pedestrians is apparently explicitly described/disclosed, although this may perhaps be implicit in the disclosure.